DETAILED ACTION
This Office Action for U.S. Patent Application No. 16/908,173 is responsive to communications filed on 06/22/2021, in reply to the Non-Final Rejection of 03/22/2021. Currently, claims 1-14 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/20/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
In regard to the drawings, these were objected to as not showing all of the elements shown in the claims and in the description. The Applicant submits that Figs. 1-2 have been changed to overcome these objections, and a new Fig. 3 has been submitted. The Examiner respectfully agrees that the amendments to these figures overcome the objections to the drawings. As such, the objections to the drawings have been withdrawn.

In regard to claim 5, the Applicant submits that the amendments to the claim are sufficient to overcome the claim objection for typographical errors present in the previous Office Action. The Examiner respectfully agrees. As such, the claim objection to claim 5 has been withdrawn.

In regard to claims 1-14, these claims were rejected under 35 U.S.C. 112(b) as being indefinite. The Applicant submits that the amendments to claim 1 clarify the indefinite phrasing outlined by the 

In regard to claim 1, the Applicant submits that the prior art does not teach or suggest the amended limitations which recite “a first structural element for connecting the camera arm to a motor vehicle, wherein the first structural element defines a recess provided with internal teeth which are arranged about a first axis... wherein the pivoting mechanism is a planetary gear set having a gear with external gear teeth rotatably secured to the second structural element, wherein the gear rotates about a second axis of rotation which is eccentrically spaced from the first axis of rotation.” Applicant’s arguments, see Remarks, filed 06/22/2021, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 

In regard to claims 2-14, these claims are either directly or indirectly dependent upon the independent claim 1. Since the arguments and amendments relating to claim 1 have been found to be sufficient to overcome the claim’s rejection, these claims are now in condition for allowance by virtue of their dependency upon an allowable base claim. As such, the rejections of these claims have been withdrawn.

Allowable Subject Matter
Claims 1-14 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest the combination of limitations presented in the independent claims, with specific regard to a first structural element for connecting the camera arm to a motor vehicle, wherein the first structural element defines a recess provided with internal teeth which are arranged about a first axis... wherein the pivoting mechanism is a planetary gear set having a gear with external gear teeth rotatably secured to the second structural element, wherein the gear rotates about a second axis of rotation which is eccentrically spaced from the first axis of rotation.

The closest prior art of reference, Schutz (U.S. Publication No. 2012/0293656), discloses vehicle mounted cameras used for parking or maneuvering aids and for detecting areas around the vehicle, as well as drive units that connect the camera housing via a crank and pivot arm, which cause the camera arm to pivot outwards and allow for closed and open positions. However, Schutz does not expressly disclose a recess provided with internal teeth which are arranged about a first axis... wherein the pivoting mechanism is a planetary gear set having a gear with external gear teeth rotatably secured to the second structural element, wherein the gear rotates about a second axis of rotation which is eccentrically spaced from the first axis of rotation.

The next prior art of reference, Ho (U.S. Publication No. 2004/0085444), discloses a camera module mounted on any desired location of a vehicle, and a motor to control movement of the camera in a first direction, along with a second motor to control movement in a second direction transverse to the first direction. However, Ho does not expressly disclose a recess provided with internal teeth which are arranged about a first axis... wherein the pivoting mechanism is a planetary gear set having a gear with external gear teeth rotatably secured to the second structural element, wherein the gear rotates about a second axis of rotation which is eccentrically spaced from the first axis of rotation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER B EDWARDS whose telephone number is (571)272-2738.  The examiner can normally be reached on 9:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TYLER B. EDWARDS/
Examiner
Art Unit 2488



/JAMES M PONTIUS/Primary Examiner, Art Unit 2488